EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 31-37 and 44-50 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-37 and 44-50 directed to inventions non-elected without traverse (see Applicant’s response filed 01 June 2021).  Accordingly, claims 31-37 and 44-50 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 11 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9561323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, in view of the TD filed and amendments to the instant specification, see entire response, filed 11 October 2021, with respect to outstanding objections 

Allowable Subject Matter
Claims 38-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of elements and functionality recited in medical fluid pumping machine, with the specific configurations in combination with a disposable medical fluid cassette were not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



	
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861